DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (2017/0190925) in view of Liu et al. (2014/0097917).
 	Wu et al. discloses a transparent conducting film comprising graphene nanoribbons (nanosheets) of greater than about 90% purity ([0017]) (re claim 1).  
 	Wu et al. does not disclose the graphene nanoribbons of uniform length (re claim 1).  Liu et al. discloses graphene nanoribbons (last 4 lines of [0143], unzip 
 	Wu et al., as modified, also discloses that the graphene nanoribbons have uniform length of about 100 µm ([0017]) (re claim 3); the film has an optical transparency of greater than about 85% ([0055]) (re claim 5); a device comprising the transparent conducting film of claim 1, wherein the device is a display ([0056]) (re claims 14-15); a glass substrate ([0046]) is coated with the transparent conducting film of claim 1 (re claim 16); and a plastic substrate ([0053]) is coated with the transparent conducting film of claim 1 (re claim 18); and the transparent conducting film of Wu et al. is flexible since it comprises structure and material as claimed (re claims 17 & 19).

5.	Claims 1, 2, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Advincula (2012/0164433) in view of Liu et al.
 	Advincula discloses a transparent conducting film ([0204] & [0207]) comprising graphene nanoplatelets of greater than about 99% purity ([0245], purity 99.5%), wherein the film further comprises carbon nanotubes ([0010]).  Advincula .

6.	Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Berry et al. (2012/0272868) in view of Wu et al.
 	Berry et al. discloses a transparent ([0004]) conducting film comprising graphene nanoribbons of uniform length (Fig. 3).  Berry et al. also discloses that the graphene nanoribbons are of a thickness of less than about 10 layers (Fig. 3).  Berry et al. does not disclose the graphene nanoribbons of greater than about 90% purity.  Wu et al. discloses graphene nanoribbons of greater than about 90% purity ([0017]).  It would have been obvious to one skilled in the art to provide the graphene nanoribbons of Berry et al. with a purity greater than about 90% as taught by Wu et al. to increase the conductivity of the same.

7.	Claims 1, 5, 6, 9, 10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (2018/0247722) in view of Liu et al. and Advincula.
 	Yang et al. discloses a transparent conducting film comprising graphene nanoribbons ([0042]) (re claim 1), wherein the film has an optical transparency of greater than 85% and sheet resistance of less than about 100 ohms/sq. ([0038]) (re claims 5-6), wherein the film further comprises a nanowire (re claims 9 & 13), and wherein the nanowire is comprised of Au or Ag (re claim 10).
 	Yang et al. does not disclose the graphene nanoribbons of uniform length and greater than about 90% purity (re claim 1).
 	Liu et al. discloses graphene nanoribbons (last 4 lines of [0143], unzip CNTs forming graphene nanoribbons) of uniform length ([0095], CNTs having uniform length).  It would have been obvious to one skilled in the art to provide the graphene nanoribbons of Yang et al. with uniform length as taught by Liu et al. ([0113]) to meet the required physical or electrical or thermal properties of the film.
 	Advincula discloses graphene nanoribbons of greater than about 90% purity ([0245]).  It would have been obvious to one skilled in the art to provide the graphene nanoribbons of Yang et al. with a purity greater than about 90% as taught by Advincula to increase the conductivity of the same.
.

8.	Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (9388048) in view of Liu et al. and Advincula.
 	Zhou et al. discloses a transparent conducting film comprising graphene nanoribbons (abstract), wherein the film has a surface roughness of less than about 1 nm (col. 9, line 17).  Zhou et al. does not disclose the graphene nanoribbons of uniform length and greater than about 90% purity.  Liu et al. discloses graphene nanoribbons (last 4 lines of [0143], unzip CNTs forming graphene nanoribbons) of uniform length ([0095], CNTs having uniform length).  It would have been obvious to one skilled in the art to provide the graphene nanoribbons of Zhou et al. with uniform length as taught by Liu et al. ([0113]) to meet the required physical or electrical or thermal properties of the film.  Advincula discloses a transparent conducting film comprising graphene nanoribbons having a purity of greater than .

9.	Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lettow et al. (2011/0088931) in view of Liu et al. and Advincula.
 	Lettow et al. discloses a transparent conducting film comprising graphene nanoribbons, wherein the film is doped with nitric acid ([0039]).  Lettow et al. does not disclose the graphene nanoribbons of uniform length and greater than about 90% purity.  Liu et al. discloses graphene nanoribbons (last 4 lines of [0143], unzip CNTs forming graphene nanoribbons) of uniform length ([0095], CNTs having uniform length).  It would have been obvious to one skilled in the art to provide the graphene nanoribbons of Lettow et al. with uniform length as taught by Liu et al. ([0113]) to meet the required physical or electrical or thermal properties of the film.  Advincula discloses a transparent conducting film comprising graphene nanoribbons having a purity of greater than about 90%.  It would have been obvious to one skilled in the art to use the graphene nanoribbons taught by Advincula for the nanoribbons of Lettow et al. because it is commercially available and because of its high purity.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Lettow et al. in view of Liu et al. and Advincula as applied to claim 8 above, and further in view of Yang et al.
 	Claim 11 additionally recites the film further encapsulating a nanowire.  Yang et al. discloses a transparent conducting film encapsulating a nanowire.  It would have been obvious to one skilled in the art to include a nanowire as taught by Yang et al. in the conducting film of Lettow et al. to increase the film conductivity.

Response to Arguments
11.	Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	
				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847